—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Barasch, J.), dated November 21, 1996, which granted the defendant’s motion, inter alia, to vacate an order of the same court, dated May 21, 1996, which, upon the defendant’s default in opposing the motion, granted the plaintiff’s motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is denied, and the order dated May 21, 1996, is reinstated.
“[I]t is well settled that to vacate an order entered upon a party’s default the movant must demonstrate both a valid excuse for the default and a meritorious cause of action” (Medric Constr. v J.W. Mays, Inc., 230 AD2d 832, 833). The defendant offered no explanation for his failure to oppose the plaintiff’s motion for summary judgment. Therefore, his motion, inter alia, to vacate the order granting the plaintiffs motion should have been denied. Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.